AMENDMENT AGREEMENT
 
THIS AMENDMENT AGREEMENT is dated and made for reference effective as fully
executed on this 30th day of April, 2009.
 
BETWEEN:
 
AFFINITY GOLD CORP., a corporation organized under the laws of the State of
Nevada and having an address for notice and delivery located at 7950 Main
Street, Suite 217, Maple Grove, Minnesota  55311
 
(the “Company”);
 
OF THE FIRST PART
 
AND:
 
AMR PROJECT PERU, S.A.C., a corporation organized under the laws of Peru and
having an address for notice and delivery located at Av. Arenales 335, Cercado,
Lima, Peru
 
(“AMR”);
 
OF THE SECOND PART
 
WHEREAS:


A.           The parties are each a party to An Asset Purchase Agreement (the
“Asset Purchase Agreement”), dated March 2, 2009, whereby Affinity Gold Corp.
(the “Company”) agreed to pay US$200,000 and to issue 12,000,000 shares of
common stock of the Company to AMR in accordance with the terms and conditions
of the Asset Purchase Agreement as consideration for the acquisition of the
mining concession title named “AMR Project” covering 500 hectares and the
physical mining concession certificate as evidenced by Certificate No.
7996-2006-INACC-UADA granted to AMR by the Republic of Peru, National Institute
of Concessions and Mining Cadastre on December 11, 2006, including all
improvements, structures and equipment on and used by AMR on such mining
concession rights (collectively, the “Mining Concession Rights”), which Mining
Concession Rights are located in the Inambari River Basin of Puno, Peru;
 
B.           The closing of the Asset Purchase Agreement was to be held on April
30, 2009 (the “Closing Date”), or on such earlier or later Closing Date as may
be agreed to in advance and in writing by each of the Company and AMR, with any
extension of the Closing Date being a maximum of 14 days per extension; and
 
C.           The parties have decided to amend the arrangement by changing the
structure of the arrangement from an asset purchase agreement to a share
exchange agreement, whereby AMR will become a wholly owned subsidiary of the
Company upon closing of the share exchange agreement, which will allow the
parties to take advantage of certain tax exemptions under Peruvian tax
legislation as well as providing the Company with a wholly owned Peruvian
subsidiary in order to conduct operations in Peru on the Mining Concession
Rights.
 

--------------------------------------------------------------------------------


 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual agreements and covenants herein contained (the receipt and adequacy
of such consideration is hereby mutually admitted by each party), the parties
hereby covenant and agree as follows:
 
1.                      Each party hereto agrees to terminate the Asset Purchase
Agreement that was entered into between the parties on March 2, 2009, which
Asset Purchase Agreement will no longer have any force and effect.
 
2.                      Each party hereto agrees to negotiate in good faith and
use its reasonable commercial efforts to arrive at a mutually acceptable share
exchange agreement for approval, execution, and delivery on the earliest
reasonably practicable date.
 
3.                      The Company agrees to pursue its due diligence
investigation of AMR’s legal and beneficial ownership of the Mining Concession
Rights in good faith and with reasonable dispatch.
 
4.                      Each party hereto agrees to use its reasonable
commercial efforts to effect the closing of the anticipated share exchange
agreement as promptly as is reasonably practicable.
 
5.                      Each party hereto agrees to be solely responsible for
and bear all of its own respective expenses, including, without limitation,
expenses of legal counsel and other advisors, incurred at any time in connection
with pursuing or consummating the anticipated share exchange agreement and the
transactions contemplated therein.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------


 
6.                      This Agreement may be executed in original or
counterpart form, delivered by facsimile or otherwise, and when executed by the
parties as aforesaid, shall be deemed to constitute one agreement and shall take
effect as such.
 
IN WITNESS WHEREOF the parties have duly executed this Agreement by their duly
authorized officers effective the first day and year written above.
 
AMR PROJECT PERU, S.A.C.
Per:
 
/s/ Antonio Rotundo
Authorized Signatory
 
Antonio Rotundo
(print name and title)
 
AFFINITY GOLD CORP.
Per:
 
/s/ Corey Sandberg
Authorized Signatory
 
Corey Sandberg, Secretary and Director
(print name and title)



 
 

--------------------------------------------------------------------------------

 